41 F.3d 1517NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
REX SYSTEMS, INCORPORATED, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5073.
United States Court of Appeals, Federal Circuit.
Oct. 4, 1994.

1
James S. Phillips, James S. Phillips, P.C., Arlington, VA, for appellant.


2
Harold D. Lester, U.S. Dept. of Justice, Commercial Litigation Branch, Classification Unit, Washington, DC, for appellee.


3
DISMISSED.

ORDER DISMISSING APPEAL

4
Upon consideration of Appellant, Rex Systems, Inc.'s, Unopposed Motion to Dismiss, and pursuant to the agreement of the parties and Federal Circuit Rule 27(d), it is hereby,


5
ORDERED, that Fed.Cir. No. 94-5073 is hereby dismissed with prejudice;  and it is further


6
ORDERED, Appellant shall pay costs to Appellee, the United States, in the amount of $200.10